Exhibit 10.2


KAMAN INDUSTRIAL TECHNOLOGIES CORPORATION
CHANGE IN CONTROL AGREEMENT


THIS AGREEMENT is made on June 25, 2019 (the “Signing Date”) by and between
Kaman Industrial Technologies Corporation, a Connecticut corporation (the
“Company”) and Alphonse J. Lariviere, Jr. (the “Executive”).
Statement of Purpose
The Executive is President of the Company and an Executive Vice President of
Kaman Corporation, the parent corporation of the Company (the “Parent”). The
Executive previously entered into a Change in Control Agreement with the Parent
dated November 14, 2017 (the “Parent CIC Agreement”). The Parent has entered
into a Share Purchase Agreement with LJ KAI Blocker, Inc., LJ KFP Blocker, Inc.,
and LJ KIT Blocker, Inc., dated June 25, 2019 (the “Sale Agreement”) for the
sale of the Company. Upon consummation of the transactions contemplated by Sale
Agreement (including, without limitation, the Pre-Closing Reorganization
described in Section 1.6 of the Sale Agreement) (the “Closing”), the Executive’s
position with the Parent shall terminate but Executive shall remain employed by
the Company as its President. Accordingly, this Agreement supersedes and
replaces in its entirety the Parent CIC Agreement immediately upon the Closing.
If the transactions contemplated by the Sale Agreement are not consummated, this
Agreement shall be void ab initio and the Parent CIC Agreement shall remain in
effect.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.Defined Terms. Definitions of capitalized terms used in this Agreement are
provided in the last Section of this Agreement.
2.    Term. This Agreement shall become effective upon the date of the Closing
and terminate on the first anniversary of the date of the Closing. The term of
this Agreement, as set forth under this Section 2, is herein referred to as the
“Term.”
3.    Covenants Summarized. In order to induce the Executive to remain in the
employ of the Company following the Closing and in consideration of the
Executive’s continued employment, the Company agrees, under the conditions
described herein, to pay the Executive the Severance Payments and the other
payments and benefits described in this Agreement. Except as provided in Section
5.1 of this Agreement, no Severance Payments (as defined in Section 5) shall be
payable under this Agreement unless there shall have been a termination of the
Executive’s employment with the Company during the Term. This Agreement shall
not be construed as creating an express or implied contract of employment and,
except as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.
4.    Compensation Other Than Severance Payments.


1

--------------------------------------------------------------------------------




4.1    If the Executive’s employment is terminated for any reason during the
Term, the Company shall pay the Executive’s full salary to the Executive through
the Date of Termination at the rate in effect immediately prior to the Date of
Termination or, if Section 18(m)(ii) is applicable as an event or circumstance
constituting Good Reason, the rate in effect immediately prior to such event or
circumstance, together with all compensation and benefits payable to the
Executive through the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination (or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason). In addition, if the Executive’s
employment is terminated for any reason during the Term other than (a) by the
Company for Cause or (b) by the Executive without Good Reason, then the Company
shall pay a pro-rata portion of the Executive’s annual bonus for the performance
year in which such termination occurs to the Executive. This pro-rata bonus
shall be determined by multiplying the amount the Executive would have received
if the applicable performance goals were achieved at the target level of
performance by a fraction, the numerator of which is the number of days during
such performance year that the Executive is employed by the Company and the
denominator of which is 365 and shall be paid at the time described in Section
5.4.
4.2    If the Executive’s employment shall be terminated for any reason during
the Term, the Company shall pay to the Executive the Executive’s normal
post-termination compensation and benefits as such payments become due. Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company’s retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.
5.    Severance Payments.
5.1    If the Executive’s employment is terminated during the Term, other than
(A) by the Company for Cause, (B) by reason of death or Disability, or (C) by
the Executive without Good Reason, then the Company shall pay the Executive the
amounts and provide the Executive the benefits described in this Section 5
collectively, the “Severance Payments”) in addition to any payments and benefits
to which the Executive is entitled under Section 4 of this Agreement.
(a)
In lieu of any further salary payments to the Executive for periods subsequent
to the Date of Termination and in lieu of any severance benefit otherwise
payable to the Executive, the Company shall pay to the Executive a lump sum
severance payment, in cash, equal to the sum of (i) two (2) times the
Executive’s base salary as in effect immediately prior to the Closing or, if
Section 18(m)(ii) is applicable as an event or circumstance constituting Good
Reason, the rate in effect immediately prior to the Closing, and (ii) two (2)
times the Executive’s target annual bonus as in effect immediately preceding the
Closing, pursuant to any annual bonus or incentive plan maintained by the
Company, or if Section 18(m)(ii) is applicable as an event or circumstance
constituting Good Reason, the target annual bonus in effect immediately prior to
the Closing.



2

--------------------------------------------------------------------------------




(b)
For the twenty-four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents medical, dental and accidental death and dismemberment benefits on a
monthly basis that is substantially similar to such benefits as provided to the
Executive and the Executive’s dependents immediately prior to the Date of
Termination or, if more favorable to the Executive, those provided to the
Executive and his dependents immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater cost to the
Executive than the cost to the Executive immediately prior to such date or
occurrence. The parties intend that the first eighteen (18) months of continued
medical and dental coverage shall not constitute a “deferral of compensation”
under Treas. Reg. Sect. l.409A-l(b), and that continued accidental death and
dismemberment benefits hereunder shall qualify as a “limited payment” of an “in
kind” benefit under Treas. Reg. Sect. l.409A-l(b)(9)(v)(C) and (D). Any portion
of the continued medical, dental and accidental death and dismemberment coverage
under this Section 5.l(b) that is subject to Section 409A is intended to qualify
as a “reimbursement or in-kind benefit plan” under Treas. Reg. Sect. 1.409A-
3(i)(l )(iv). Benefits otherwise receivable by the Executive pursuant to this
Section 5.1(b) shall be reduced to the extent benefits of the same type are
received by or made available by a subsequent employer to the Executive during
the twenty-four (24) month period following the Date of Termination (and any
such benefits received by or made available to the Executive shall be reported
to the Company by the Executive) provided, however, that the Company shall
reimburse the Executive for the excess, if any, of the cost of such benefits to
the Executive over such cost immediately prior to the Date of Termination or, if
more favorable to the Executive, the first occurrence of an event or
circumstance constituting Good Reason. Any such reimbursement under this Section
5.l(b) shall be made promptly in accordance with Company policy, but in any
event on or before the last day of the Executive’s taxable year following the
taxable year in which the expense or cost was incurred. In no event shall the
amount that the Company pays for any such benefit in any one (1) year affect the
amount that it will pay in any other year and in no event shall the benefits
described in this paragraph be subject to liquidation or exchange.

(c)
The Company (i) shall establish an irrevocable grantor trust holding an amount
of assets sufficient to pay all remaining premiums (which trust shall be
required to pay such premiums), under any insurance policy maintained by the
Company insuring the life of the Executive, that is in effect and (ii) shall
transfer to the Executive any and all rights and incidents of ownership in such
arrangements at no cost to the Executive. Notwithstanding the foregoing, in no
event shall the Company establish or fund any such rabbi trust in a manner or on
terms that would result in the imposition of any tax, penalty or interest upon
the Executive under Section 409A(b)(1) of the Code, and in no event shall the
Company be obligated to, nor shall it, fund any such rabbi trust “in connection
with a change in the employer’s financial health” within the meaning of Section
409A(b)(2) of the Code. In the event that one or more premiums become due and
payable during the six (6) month period beginning on the Executive’s employment
termination, the Company shall timely notify the Executive so that any such
premium payment can be made by the Executive directly to the



3

--------------------------------------------------------------------------------




insurance carrier. At the end of such six (6) month period, the Company shall
reimburse the Executive for all such premiums paid by the Executive, with
interest at the applicable federal rate under Section 1274 of the Code,
determined as of the Date of Termination.
(d)
The Company shall provide the Executive with reimbursement for up to Thirty
Thousand Dollars ($30,000) in the aggregate for outplacement services,
relocation costs, or both; provided, however, that reimbursement shall only be
provided until the earlier of the first anniversary of the Date of Termination
or the Executive’s first day of employment with a new employer. It is intended
that reimbursements under this Section 5.1(d) shall not constitute a “deferral
of compensation” for purposes of Section 409A of the Code pursuant to Treas.
Reg. Sect. l.409A­ l(a)(9)(v)(A) and (C).

5.2    Section 4999 Excise Tax.
The Executive shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any payment received
under the Agreement, including, without limitation, any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”); provided, however, that any payment
or benefit received or to be received by the Executive in connection with the
Closing or the termination of employment (whether payable under the terms of the
Agreement or any other plan, arrangement or agreement with the Company, the
Parent or their respective affiliates (collectively, the “Payments”) that would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the Excise Tax but only if, by reason of such reduction, the net
after-tax benefit received by the Executive shall exceed the net after-tax
benefit that would be received by the Executive if no such reduction was made.
For purposes of this Section 5.2:
(a)
The “net after-tax benefit” shall mean (i) the Payments which the Executive
receives or is then entitled to receive from the Company, the Parent or their
respective affiliates that would constitute “parachute payments” within the
meaning of Section 280G of the Code, less (ii) the amount of all federal, state
and local income and employment taxes payable by the Executive with respect to
the foregoing calculated at the highest marginal income tax rate for each year
in which the foregoing shall be paid to the Executive (based on the rate in
effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of Excise Tax imposed
with respect to the payments and benefits described in (i) above.

(b)
All determinations under this Section 5.2 will be made by an accounting firm or
law firm that is selected for this purpose by the Company prior to the
Executive’s Date of Termination (the “280G Firm”). All fees and expenses of the
280G Firm shall be borne by the Company. The Company will direct the 280G Firm
to submit any determination it makes under this Section 5.2 and detailed
supporting calculations to the Executive and the Company as soon as reasonably
practicable.

(c)
If the 280G Firm determines that one or more reductions are required under this
Section 5.2, the 280G Firm shall also determine which Payments shall be reduced,
and the Company



4

--------------------------------------------------------------------------------




and/or the Parent shall pay such reduced amount to the Executive. The 280G Firm
shall make reductions required under this Section 5.2 in a manner that maximizes
the net after-tax amount payable to the Executive. If a reduction in the
Payments is required under this Section 5.2(c), the Payments shall be reduced in
the following order: (A) reduction of any cash payment (excluding any cash
payment with respect to the acceleration of equity awards) that is otherwise
payable to the Executive that is exempt from Section 409A of the Code; (B)
reduction of any other payments or benefits otherwise payable to the Executive
(other than those described in clause (C) below) on a pro-rata basis or such
other manner that complies with Section 409A of the Code; and (C) reduction of
any payment or benefit with respect to the acceleration of equity awards that is
otherwise payable to the Executive (on a pro-rata basis as between equity awards
that are covered by Section 409A of the Code and those that are not (or such
other manner that complies with Section 409A of the Code)).
(d)
As a result of the uncertainty in the application of Section 280G at the time
that the 280G Firm makes its determinations under this Section 5.2, it is
possible that amounts will have been paid or distributed to the Executive that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Executive
(collectively, the “Underpayments”). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company, the Parent, or the Executive, which assertion the 280G Firm believes
has a high probability of success, or controlling precedent or substantial
authority, that an Overpayment has been made, the Executive must repay the
Overpayment to the Company or the Parent, as applicable, without interest;
provided, however, that no loan will be deemed to have been made and no amount
will be payable by the Executive to the Company or the Parent, as applicable,
unless, and then only to the extent that, the deemed loan and payment would
either reduce the amount on which the Executive is subject to tax under Section
4999 of the Code or generate a refund of tax imposed under Section 4999 of the
Code. If the 280G Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the 280G Firm will
notify the Executive, the Company and/or the Parent, as applicable, of that
determination and the amount of that Underpayment will be paid to the Executive
promptly by the Company and/or the Parent, as applicable.

(e)
The parties will provide the 280G Firm access to and copies of any books,
records and documents in their possession as reasonably requested by the 280G
Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 5.2.

5.3    The Company also shall reimburse the Executive for reasonable legal fees
and expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment or in
seeking in good faith to obtain or enforce any benefit or right provided by this
Agreement. Such payments shall be made within ten (10) business days after
delivery of the Executive’s written request for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.
Any such reimbursement under this Section 5.3 shall be made promptly in
accordance with the


5

--------------------------------------------------------------------------------




Company policy, but in any event on or before the last day of the Executive’s
taxable year following the taxable year in which the expense or cost was
incurred.
5.4    The Company shall pay the pro-rata bonus described in Section 4.1 and the
cash amounts described in this Section 5 and shall provide the benefits
described in this Section 5 to the Executive on the first business day after the
effectiveness of the General Release described in Section 11(b), subject to the
provisions of Section 15 with respect to compliance with Section 409A of the
Code. Any cash amounts the payment of which is subject to delay pursuant to the
operation of Section 15 shall be paid with interest at the applicable federal
rate under Section 1274 of the Code determined as of the Date of Termination. If
payments are not made in the time frame required by this Section 5.4, interest
on the unpaid amounts will accrue at 120% of the rate provided in Section
1274(b)(2)(B) of the Code determined as of the first day following the time
frame provided for herein until the date such payments are actually made. At the
time that payments are made under this Agreement, the Company shall provide the
Executive with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations including, without
limitation, any opinions or other advice the Company has received from the 280G
Firm or other advisors (and any such opinions or advice which are in writing
shall be attached to the statement).
5.5    Severance Payments In Lieu of Other Severance Benefits.
Severance Payments made under this Section 5 shall be in lieu of any severance
benefit otherwise payable to the Executive by the Company or any affiliate of
the Company.
6.    Termination Procedures and Compensation During Dispute.
6.1    Notice of Termination. During the Term, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 9 of this Agreement. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Further, a Notice of Termination for Cause is required to include a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board which was called
and held for the purpose of considering such termination (after reasonable
notice to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the Executive was guilty of conduct set forth in
clause (i) or (ii) of the definition of Cause herein, and specifying the
particulars thereof in detail.
6.2    Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment during the Term, shall mean (i) if the
Executive’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not


6

--------------------------------------------------------------------------------




be less than thirty (30) days nor more than sixty (60) days, respectively, from
the date such Notice of Termination is given).
6.3    Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this Section 6.3), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected):
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.
6.4    Compensation During Dispute. If a purported termination occurs during the
Term and the Date of Termination is extended in accordance with Section 6.3 of
this Agreement, the Company shall continue to pay the Executive the full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the Date of Termination, as determined in accordance with Section
6.3 of this Agreement. Amounts paid under this Section 6.4 are in addition to
all other amounts due under this Agreement (other than those due under Section
4.1 of this Agreement) and shall not be offset against or reduce any other
amounts due under this Agreement. Notwithstanding anything to the contrary in
Section 6.3 and this Section 6.4, if the Company, after delivery of a Notice of
Termination, promptly (and in any event within thirty (30) days) determines that
grounds existed prior to the delivery of the Notice of Termination to terminate
the Executive’s employment for Cause after complying with the procedural
requirements of this Agreement, the Company shall have the right to recover any
payments that have been made to the Executive or on the Executive’s behalf under
this Agreement including but not limited to offset against or reduction of any
amounts due under this Agreement or otherwise.
7.    No Mitigation. The Company agrees that under this Agreement, if the
Executive’s employment with the Company terminates, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 5 of this Agreement
or Section 6.4 of this Agreement. Further, the amount of any payment or benefit
provided for in this Agreement (other than as specifically provided in Section
5.1(b) of this Agreement) shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
8.    Successors; Binding Agreement.
8.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in accordance with its terms.


7

--------------------------------------------------------------------------------




8.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
9.    Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
If to the Executive: at the address (or to the facsimile number) shown on the
records of the Company.
If to the Company: Kaman Industrial Technologies Corporation, 1 Vision Way,
Bloomfield, CT 06002 Attention: Board of Directors, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
10.    Obligations after the Date of Termination.
(a)
Confidentiality. The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s employment and for the
benefit of the Company, at any time following the Date of Termination, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its subsidiaries, affiliated companies or businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company. The foregoing shall not apply to information that (i)
was known to the public prior to its disclosure to the Executive, (ii) becomes
known to the public subsequent to disclosure to the Executive through no
wrongful act of the Executive or any representative of the Executive, or (iii)
the Executive is required to disclose by applicable law, regulation or legal
process (provided that the Executive provides the Company with prior notice of
the contemplated disclosure and reasonably cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information). Notwithstanding clauses (i) and (ii) of the preceding sentence,
the Executive’s obligation to maintain such disclosed information in confidence
shall not terminate where only portions of the information are in the public
domain.

(b)
Non-Solicitation. The Executive agrees that for the two (2) year period
following the Date of Termination, the Executive will not, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, solicit, recruit or hire any person who at any time is a Company
Group Employee (as hereinafter defined); provided, that the foregoing



8

--------------------------------------------------------------------------------




shall not prohibit (i) a general solicitation to the public of general
advertising or similar methods of solicitation by search firms not specifically
directed at Company Group Employees or (ii) the Executive from soliciting,
recruiting or hiring any Company Group Employee who (x) has voluntarily ceased
to be employed or retained by the Company or its Affiliates for at least twelve
(12) months, or (y) has been terminated and ceased to be employed or retained by
the Company or its Affiliates. For purposes of this Section 10(b), “Company
Group Employees” means, collectively, officers, directors and employees of the
Company and its Affiliates.
(c)
Non-Competition. For a period of two (2) years following the Date of
Termination, the Executive shall not, directly or indirectly through any person
or contractual arrangement, engage in any business anywhere in North America
that is competitive with the Business, or perform management, executive or
supervisory functions with respect to, own, operate, join, control, render
financial assistance to, receive any economic benefit from, exert any influence
upon, participate in, render services or advice to, or be connected as an
officer, employee, partner, member, stockholder or consultant with, any business
or person that competes in whole or in part with the Business; provided, that
the Executive may individually own up to five percent (5%) of the outstanding
shares of a publicly held person that is competitive with the Business so long
as the Executive does not actively participate in the management of such person,
or otherwise control or exert influence over such person. For purposes hereof,
“Business” means the business of distributing third-party power transmission,
automation and fluid power products, including industrial electro-mechanical
products, bearings, power transmission, motion control and electrical and fluid
power components, along with related engineered integrated solutions and sales
of private label branded products, and certain maintenance, repair and other
services related thereto. Without limitation, the businesses and persons
specified in Section 4.08(b) of the Disclosure Schedule to the Sale Agreement
are deemed to be compete with the Business.

(d)
Non-Disparagement. Executive agrees that he shall not disparage the Company or
any of its Affiliates in any way that could adversely affect the goodwill,
reputation or business relationships of the Company or any of its Affiliates
with the public generally, or with any of their customers, suppliers or
employees (other than ordinary course sales communications or as required by
applicable law). Notwithstanding the foregoing, statements made in the course of
sworn testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) or
otherwise as required by law shall not be subject to this Section 10(d).

(e)
Return of Company Property and Records. The Executive agrees that upon
termination of the Executive’s employment, for any cause whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any



9

--------------------------------------------------------------------------------




operational, financial or other documents given to the Executive during the
Executive’s employment with the Company.
(f)
Cooperation. The Executive agrees that, following termination of the Executive’s
employment for any reason, the Executive shall upon reasonable advance notice,
and to the extent it does not interfere with previously scheduled travel plans
and does not unreasonably interfere with other business activities or employment
obligations, assist and cooperate with the Company with regard to any matter or
project in which the Executive was involved during the Executive’s employment,
including any litigation. The Company shall compensate the Executive for any
lost wages (or, if the Executive is not then employed, provide reasonable
compensation as determined by the Compensation Committee) and expenses
associated with such cooperation and assistance.

(g)
Assignment of Inventions. The Executive will promptly communicate and disclose
in writing to the Company all inventions and developments, including software,
whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or which arise out of the Executive’s employment with the Company, or
relate to any matters directly pertaining to the business of the Company or any
of its subsidiaries. Included herein as if developed during the employment
period is any specialized equipment and software developed for use in the
business of the Company. All of the Executive’s right, title and interest in, to
and under all such Inventions, licenses and right to grant licenses shall be the
sole property of the Company. As to all such Inventions, the Executive will,
upon request of the Company, (i) execute all documents which the Company deems
necessary or proper to enable it to establish title to such Inventions or other
rights, and to enable it to file and prosecute applications for letters patent
of the United States and any foreign country, and (ii) do all things (including
the giving of evidence in suits and other proceedings) which the Company deems
necessary or proper to obtain, maintain or assert patents for any and all such
Inventions or to assert its rights in any Inventions not patented.

(h)
Equitable Relief and Other Remedies. The parties acknowledge and agree that the
other party’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 10 would be inadequate and, in recognition of this
fact, the parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.

(i)
Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction



10

--------------------------------------------------------------------------------




may be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.
(j)
Survival of Provisions. The obligations contained in this Section 10 shall
survive the termination or expiration of the Executive’s employment with both
the Company and shall be fully enforceable thereafter.

11.    Conditions. The Company and the Executive agree that any payments or
benefits made or provided pursuant to this Agreement are subject to the
Executive’s:
(a)
compliance with the provisions of Sections 10(a), 10(b), 10(c), 10(e) and 10(g)
hereof;

(b)
delivery to the Company of an executed Agreement and General Release (the
“General Release”), which shall be substantially in the form attached hereto as
Appendix A (with such changes therein or additions thereto as needed under then
applicable law to give effect to its intent and purpose) within twenty-one (21)
days of presentation thereof by the Company to the Executive (which presentation
shall be made by the Company no later than two (2) business days following the
Date of Termination); and

(c)
delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans
with the General Release.

If the Executive fails to return an executed General Release to the Company
within such twenty-one (21) day period, or the Executive subsequently revokes
such timely release, the Company shall not have any obligation to pay any
amounts or benefits under Section 5 of this Agreement. The Executive shall
provide the General Release to the Company at the following address: Kaman
Industrial Technologies Corporation, 1 Vision Way, Bloomfield, CT 06002
Attention: Board of Directors.
12.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by any party hereto at
any time of any breach by any other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of Connecticut without regard to its conflicts of law principles.
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law and any additional
withholding to which the Executive has agreed. The obligations of the Company
and the Executive under this Agreement which by their nature may require either
partial or total performance after its expiration shall survive any such
expiration.
13.    Validity; Counterparts. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full


11

--------------------------------------------------------------------------------




force and effect. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
14.    Supersedes All Other Agreements. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party,
including the Parent CIC Agreement.
15.    Section 409A. It is the intention of the Company and the Executive that
this Agreement not result in taxation of the Executive under Section 409A of the
Code and the regulations and guidance promulgated thereunder and that the
Agreement shall be construed and administered in accordance with such intention.
Notwithstanding the foregoing, the Company shall in any event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code. Notwithstanding anything to the
contrary herein, if the Executive is a “specified employee” (within the meaning
of Section 409A(a)(2)(B)(i) of the Code) with respect to the Company, any
amounts (or benefits) otherwise payable to or in respect of the Executive under
this Agreement pursuant to the Executive’s termination of employment with the
Company shall be delayed to the extent required so that taxes are not imposed on
the Executive pursuant to Section 409A of the Code, and shall be paid upon the
earliest date permitted by Section 409A(a)(2) of the Code. For purposes of this
Agreement, the Executive’s employment with the Company, the Company and its
Affiliates will not be treated as terminated unless and until such termination
of employment constitutes a “separation from service” for purposes of Section
409A of the Code.
16.    Settlement of Disputes. All claims by the Executive for benefits under
this Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) days after
notification by the Board that the Executive’s claim has been denied.
17.    Arbitration. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Hartford, Connecticut, in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive’s right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.
18.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
(a)
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(b)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.



12

--------------------------------------------------------------------------------




(c)
“Board” shall mean the Board of Directors of the Company.

(d)
“Cause” for termination by the Company of the Executive’s employment shall mean
(i) the Executive engaging in fraud, embezzlement, or theft in connection with
the Executive’s duties or in the course of his or her employment with the
Company; (ii) an act or omission by the Executive that is wilfully or grossly
negligent, contrary to the Company’s established policies or practices, or
materially harmful to the Company’s business or reputation or to the business of
the Company’s customers or suppliers as it relates to the Company; (iii) the
Executive’s plea of no contest to, or conviction of, a felony; (iv) the
Executive’s substantial failure to perform his or her duties after receiving
notice of the failure from the Board, which failure has not been cured within
thirty (30) days after the Executive receives notice of the failure; or (v) the
Executive’s breach of any material employment-related covenants under this
Agreement or any other applicable agreement between the Executive and the
Company.

(e)
“Closing” shall have the meaning set forth in the preamble to this Agreement.

(f)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor Code, and related rules, regulations and
interpretations.

(g)
“Company” shall have the meaning set forth for such term in the Preamble.

(h)
Intentionally Omitted.

(i)
“Date of Termination” shall have the meaning set forth in Section 6.2 of this
Agreement.

(j)
“Disability” shall be deemed the reason for the termination by the Company of
the Executive’s employment, if, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

(k)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

(l)
“Excise Tax” shall mean any excise tax imposed under Section 4999 of the Code.

(m)
“Executive” shall mean the individual named in the preamble to this Agreement.

(n)
“Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
during the Term, of any one of the following acts by the Company or failures by
the Company to act, unless such act or failure to act is corrected prior to the
Date of Termination specified in the Notice of Termination given in respect
thereof:



13

--------------------------------------------------------------------------------




(i)
the assignment to the Executive of any duties inconsistent with the Executive’s
status as an executive of the Company or a substantial diminution in the nature
or status of the Executive’s responsibilities from those in effect immediately
prior to the Closing;

(ii)
a reduction by the Company in the Executive’s annual Base Salary as in effect on
the Signing Date or as the same may be increased from time to time;

(iii)
the relocation of the Executive’s principal place of employment to a location
more than fifty (50) miles from the Executive’s principal place of employment
immediately prior to the Closing or the Company’s requiring the Executive to be
based anywhere other than such principal place of employment (or permitted
relocation thereof) except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s business travel obligations
immediately prior to the Closing;

(iv)
the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation, or failure by the Company to pay to the
Executive any portion of an installment of deferred compensation under any
deferred compensation program of the Company, within thirty (30) days of the
date such compensation is due;

(v)
the failure by the Company to continue in effect any compensation plan in which
the Executive participates immediately prior to the Closing which is material to
the Executive’s total compensation, unless an equitable arrangement (embodied in
an ongoing substitute or alternative plan) has been made with respect to such
plan, or the failure by the Company to continue the Executive’s participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount or timing of payment of benefits
provided and the level of the Executive’s participation relative to other
participants in the Company’s compensation plans, as existed immediately prior
to the Closing;

(vi)
the failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company’s life insurance, health and accident or disability plans in which the
Executive was participating immediately prior to the Date of Termination, the
taking of any other action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by the Executive at the time of the Closing, or the
failure by the Company to provide the Executive with the number of paid vacation
days to which the Executive is entitled on the basis of years of service with
the Company, which shall include his service with the Parent prior to the
Closing, in accordance with the Company’s normal vacation policy in effect at
the time of the Closing; provided, however, that this paragraph shall not be
construed to require the Company to provide the Executive with a defined benefit
pension plan if no such plan is provided to similarly situated executive
officers of the Company or its Affiliates;



14

--------------------------------------------------------------------------------




(vii)
any purported termination of the Executive’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 6.1
of this Agreement; for purposes of this Agreement, no such purported termination
shall be effective; or

(viii)
the failure of any successor to the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in accordance with its terms prior to the effectiveness of any
such succession (provided, that, notwithstanding anything to the contrary, the
successor to the Company as a result of the conversion of the Company to a
Delaware limited liability company promptly following the Closing shall be
deemed to have expressly assumed and agreed to perform this Agreement in
accordance with its terms prior to the effectiveness of such conversion and
succession).

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
Notwithstanding anything to the contrary above, the Executive shall not have
“Good Reason” to terminate employment due solely to a suspension of the
Executive’s position, job functions, authorities, duties and responsibilities
while on paid administrative leave due to a reasonable belief by the Board that
the Executive has engaged in conduct that would give adequate grounds to
terminate the Executive’s employment for Cause.
(o)
“Notice of Termination” shall have the meaning set forth in Section 6.1 of this
Agreement.

(p)
“Parent” shall have the meaning set forth in the preamble to this Agreement.

(q)
“Payments” shall have the meaning set forth in Section 5.2 of this Agreement.

(r)
“Sale Agreement” shall have the meaning set forth in the preamble to this
Agreement.

(s)
“Signing Date” shall have the meaning set forth in the preamble to this
Agreement.

(t)
“Subsidiary” shall mean any corporation within the meaning of Section 424(f) of
the Code.

(u)
“Term” shall mean the period of time described in Section 2 of this Agreement.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]


15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this agreement.
KAMAN INDUSTRIAL TECHNOLOGIES CORPORATION
/s/ Gregory T. Troy
By: Gregory T. Troy
Its: Vice President
June 25, 2019
Date
EXECUTIVE
/s/ Alphonse J. Lariviere, Jr.
Alphonse J. Lariviere, Jr.
June 25, 2019
Date






16

--------------------------------------------------------------------------------








APPENDIX A
FORM OF RELEASE
AGREEMENT AND GENERAL RELEASE
Kaman Industrial Technologies Corporation, its affiliates, subsidiaries,
divisions, successors and assigns in such capacity, and the current, future and
former employees, officers, directors, trustees and agents thereof (collectively
referred to throughout this Agreement as “Employer”), and Alphonse J. Lariviere
Jr. (“Executive”), the Executive’s heirs, executors, administrators, successors
and assigns (collectively referred to throughout this Agreement as “Employee”)
agree:
1.Last Day of Employment. Executive’s last day of employment with the Employer
is [●DATE]. In addition, effective as of [●DATE], Executive resigns from the
Executive’s position(s) as [●POSITION(S)] of the Employer and will not be
eligible for any benefits or compensation after [●DATE] other than as
specifically provided under the Change in Control Agreement between Employer and
Executive effective as of the consummation of the Employer’s sale of the Company
(the “Change in Control Agreement”). Executive further acknowledges and agrees
that, after [●DATE], the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of the Employer
for any purpose. In addition, effective as of [●DATE], Executive resigns from
all offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, the Employer or any benefit plans of the
Employer. These resignations will become irrevocable as set forth in Section 3
below.
2.    Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 11 of the Change in Control
Agreement.
3.    Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to Employer’s General Counsel, or his/her designee, or mailed to Kaman
Industrial Technologies Corporation, 1 Vision Way, Bloomfield, CT 06002
Attention: Board of Directors, and postmarked within seven (7) calendar days of
execution of this Agreement and General Release. This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired. If the last day of the revocation period is a Saturday, Sunday or
legal holiday in Hartford, Connecticut, then the revocation period shall not
expire until the next following day which is not a Saturday, Sunday or legal
holiday.
4.    General Release of Claim. Subject to the full satisfaction by the Employer
of its obligations under the Change in Control Agreement, Employee knowingly and
voluntarily releases and forever discharges Employer from any and all claims,
causes of action, demands, fees and liabilities of any kind whatsoever, whether
known or unknown, against Employer, Employee has, has ever had or may have as of
the date of execution of this Agreement and General Release, including, but not
limited to, any alleged violation of:
–
Title VII of the Civil Rights Act of 1964, as amended; The Civil Rights Act of
1991;








--------------------------------------------------------------------------------







–
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

–
The Employee Retirement Income Security Act of 1974, as amended;

–
The Immigration Reform and Control Act, as amended;

–
The Americans with Disabilities Act of 1990, as amended;

–
The Age Discrimination in Employment Act of 1967, as amended;

–
The Older Workers Benefit Protection Act of 1990;

–
The Worker Adjustment and Retraining Notification Act, as amended;

–
The Occupational Safety and Health Act, as amended;

–
The Family and Medical Leave Act of 1993;

–
Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Connecticut;

–
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

–
Any public policy, contract, tort or common law; or

–
Any allegation for costs, fees or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Executive’s express rights
under any pension or claims for accrued vested benefits under any other employee
benefit plan, policy or arrangement maintained by an Employer or under COBRA,
(ii) Executive’s rights under the provisions of the Change in Control Agreement
which are intended to survive termination of employment, (iii) Executive’s
rights as a stockholder, or (iv) Executive’s rights to indemnification from
Kaman Industrial Technologies Corporation or an affiliate, whether pursuant to
contract, the governing documents of the applicable entity, applicable law or
otherwise.
5.    No Claims Permitted. Executive waives Executive’s right to file any charge
or complaint against an Employer arising out of Executive’s employment with or
separation from an Employer before any federal, state or local court or any
state or local administrative agency, except where such waivers are prohibited
by law. Notwithstanding the foregoing, Executive understands that nothing
contained in this Agreement and General Release prevents or limits Executive’s
ability to file a charge or complaint with, cooperating with or participating in
any investigation or proceeding before, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental







--------------------------------------------------------------------------------







agency or commission (“Government Agencies”). Executive further understands that
this Agreement and General Release does not limit Executive’s ability from
reporting possible violations of applicable laws to the Government Agencies
communicate with any Government Agencies or otherwise communicating with them,
including providing documents or other information, without notice to Employer.
This Agreement and General Release does not limit Executive’s right to receive
an award for information provided to any Government Agencies. This Agreement and
General Release also excludes any claims made under state workers’ compensation
or unemployment laws, or any claims which cannot be waived by law.
6.    Affirmations. Executive affirms Executive has not filed, has not caused to
be filed and is not presently a party to, any claim, complaint or action against
Employer in any forum. Executive further affirms that the Executive has been
paid and/or has received all compensation, wages, bonuses, commissions and/or
benefits to which Executive may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to Executive, except as provided
under the Change in Control Agreement. Executive also affirms Executive has no
known workplace injuries.
7.    Cooperation; Return of Property. In accordance with Section 10(f) of the
Change in Control Agreement, Executive agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge,
and Employer will reimburse the Executive for any reasonable out-of-pocket
travel, delivery or similar expenses incurred and lost wages (or will provide
reasonable compensation if Executive is not then employed) in providing such
service to Employer. The Executive represents the Executive has complied with
Section 10(e) of the Change in Control Agreement regarding the return of
Employer property and records.
8.    Governing Law and Interpretation. This Agreement and General Release shall
be governed and conformed in accordance with the laws of the State of
Connecticut without regard to its conflict of laws provisions. In the event
Executive or Employer breaches any provision of this Agreement and General
Release, Executive and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.
9.    No Admission of Wrongdoing. Executive agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.
10.    Amendment. This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.
11.    Entire Agreement. This Agreement and General Release sets forth the
entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties







--------------------------------------------------------------------------------







provided, however, that notwithstanding anything in this Agreement and General
Release, the provisions in the Change in Control Agreement which are intended to
survive termination of the Change in Control Agreement, including but not
limited to those contained in Section 10 thereof, shall survive and continue in
full force and effect. Executive acknowledges Executive has not relied on any
representations, promises or agreements of any kind made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.
EXECUTIVE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.
EXECUTIVE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
CHANGE IN CONTROL AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
KAMAN INDUSTRIAL TECHNOLOGIES CORPORATION
By:
Name: Gregory T. Troy
Title: Vice President
Date:
                                                                                
Alphonse J. Lariviere, Jr.
Date:





